Third District Court of Appeal
                                 State of Florida

                             Opinion filed July 29, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               Nos. 3D14-1584
                    Lower Tribunal Nos. 88-33816 & 89-2983
                              ________________


                                  Jean J. Jules,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A Case of Original Jurisdiction -- Mandamus.

      Jean J. Jules, in proper person.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for respondent.


Before SUAREZ, C.J., and WELLS, and SCALES, JJ.

      PER CURIAM
      On May 15, 2015, this Court issued an opinion denying Jean J. Jules’s

petition for writ of mandamus, which sought the authority of this Court to compel

the trial court to review an issue arising out of Jules’s negotiated criminal plea. Our

opinion contained an order to show cause why Jules should not be prohibited from

filing with this Court any further pro se appeals, petitions, motions or other

proceedings related to his criminal sentencing in circuit court case numbers 88-

33816 and 89-2983.

      Jules did not file a timely response to our May 15, 2015 order to show cause.

Accordingly, we conclude that Jules has not shown good cause to justify further

pro se filings of appeals, petitions, motions, and other pleadings with this Court.

      We must balance Jules’s pro se right of access to courts with the Court’s

need to devote its finite resources to legitimate appeals, recognizing the

seriousness of the sanction when the litigant is a criminal defendant. State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). After an order to show cause and an

opportunity to respond, a court may prevent such further filings. Id.

      It is hereby ordered that the Clerk of the Court of the Third District Court of

Appeal shall refuse further pro se filings related to case numbers 88-33816 and 89-

2983; provided, however, that filings related to case numbers 88-33816 and 89-

2983 may be accepted by the Clerk if such filings have been reviewed and signed

by an attorney who is a licensed member of the Florida Bar in good standing.



                                          2
      Any further and unauthorized pro se filings by Jules will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3